DETAILED ACTION
This Office action is in reply to correspondence filed 29 December 2021 in regard to application no. 16/842,998.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims represent a shift in the invention.  Claim 1 is representative.  The original claims all included payment instructions for aggregated payments to payees which were converted into electronic check files and paper items instructions, and providing an electronic check service.  The present claims do not explicitly do any of these, but instead have changed the receiving step to where the only thing positively claimed is “receiving electronic check files by an electronic check service”, followed by a non-limiting “wherein” clause that sets forth steps that take place outside the claimed method.
Further, the present claims remove the mapping step from the scope of the invention by specifying that step is performed, not by the claimed method, but by the external, unclaimed electronic check service, and that data sent by it to other external objects contains certain data based on payment instructions.
The previous version of the claims and the present version are sufficiently different from each other that if they had been presented in the original set of claims as two different claims they would then have been restricted.  The claims are directed to similar means for processing payments but are independent and distinct, as they have a materially different function and effect.  Further, the original claims would properly be classified in G06Q20/3276, whereas the present claims would properly be classified in G06Q20/102.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 29 December 2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the reasons set forth above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.  They refer in the main to the proposed amendment, but as the proposed amendment is not entered, arguments in regard to it are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694